Exhibit 10.12

FIRST CITIZENS BANC CORP.

SUPPLEMENTAL NONQUALIFIED

EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS

 

Section

      

Page

         ARTICLE I         DEFINITIONS        

1.1

       Definitions.         1   

1.2

       Construction.         3    ARTICLE II        

ELIGIBILITY FOR PLAN PARTICIPATION

     

2.1

       Selection.         4   

2.2

       Beginning of Participation.         4   

2.3

       End of Participation.         4    ARTICLE III         BENEFITS        

3.1

  Retirement Benefit; Disability Benefit.         4   

3.2

       Reporting and Withholding.         4   

3.3

       Tax Treatment.         5   

3.4

  Acceleration and Delay; Change in Form of Payment.         5    ARTICLE IV  
      VESTING        

4.1

       In General.         5   

4.2

       Exceptions.         5   

4.3

       Years of Service.         6    ARTICLE V           OVERPAYMENTS AND
REPAYMENTS         6    ARTICLE VI           BENEFICIARIES         6   

 

(ii)



--------------------------------------------------------------------------------

 

  ADMINISTRATIVE PROVISIONS      

7.1

     Administration.      6   

7.2

  Powers and Authorities of First Citizens Banc Corp. and Committee.      6   
ARTICLE VIII           AMENDMENT AND TERMINATION         7    ARTICLE IX        
MISCELLANEOUS        

9.1

     Non-Alienation of Benefits.      7   

9.2

     Payment of Benefits to Others.      7   

9.3

     Plan Noncontractual.      7   

9.4

     Funding.      7   

9.5

     Claims and Review Procedures.      8   

9.6

     Claims of Other Persons.      9   

9.7

     Severability.      9   

9.8

     No Suspension of Payments.      9   

9.9

     Governing Law.      9   

9.10

     Headings.      9   

9.11

     TARP.      9   

 

(iii)



--------------------------------------------------------------------------------

FIRST CITIZENS BANC CORP.

SUPPLEMENTAL NONQUALIFIED

EXECUTIVE RETIREMENT PLAN

WHEREAS, First Citizens Banc Corp. (hereinafter referred to as “First Citizens
Banc Corp.”) desires to establish the First Citizens Banc Corp. Supplemental
Nonqualified Executive Retirement Plan (hereinafter referred to as the “Plan”)
for the benefit of a select group of management and highly compensated employees
employed by the Company;

NOW, THEREFORE, effective as of January 1, 2011, First Citizens Banc Corp.
hereby establishes the Plan as hereinafter set forth.

ARTICLE I

DEFINITIONS

1.1 Definitions. Except as otherwise required by the context, the terms used in
the Plan shall have the meaning hereinafter set forth.

(a) Accrued Benefit. The term “Accrued Benefit” shall mean the amounts set forth
opposite each Participant’s name and Retirement age in Exhibit A attached hereto
and made a part hereof.

(b) Affiliate. The term “Affiliate” shall mean all employers with which the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code, using fifty (50) percent as the percent of ownership required under
such Code sections.

(c) Beneficiary. The term “Beneficiary” shall mean the person who, in accordance
with the provisions of Article VI, shall be entitled to receive a distribution
hereunder in the event a Participant dies before his interest under the Plan has
been distributed to him in full.

(d) Board. The term “Board” shall mean the Board of Directors of First Citizens
Banc Corp.

(e) Change of Control. The term “Change of Control” shall mean the occurrence of
any of the following: (i) the sale, transfer, conveyance or other disposition,
in one or a series of related transactions, of all or substantially all of the
assets of First Citizens Banc Corp. to any “person” or “group” (as such terms
are used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), or (ii) any
person or group is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than fifty percent (50%) of the total
voting power of the voting stock of First Citizens Banc Corp., including by way
of merger, consolidation, or otherwise.



--------------------------------------------------------------------------------

(f) Committee. The term “Committee” shall mean the Compensation Committee of the
Board.

(g) Code. The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

(h) Company. The term “Company” shall mean First Citizens Banc Corp., a bank
holding company organized and existing under the laws of the State of Ohio and
registered with the Board of Governors of the Federal Reserve System, its
corporate successors, and the surviving corporation resulting from any merger of
First Citizens Banc Corp. with any other corporation or corporations, and any
United States subsidiary or affiliate of First Citizens Banc Corp. that adopts
the Plan with the consent of First Citizens Banc Corp.

(i) Disability. The term “Disability” shall mean the inability of a Participant
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

(j) Disability Benefit. The term “Disability Benefit” shall mean, with respect
to a Participant who has a Separation from Service following the Participant’s
Disability, a monthly amount (commencing with the first (1st) business day of
the second (2nd) month following the month in which the Participant’s Separation
from Service due to Disability occurs (provided that if the period prior to the
first (1st) day of the second (2nd) month begins in one (1) calendar year and
ends in another calendar year, the Participant shall have no right to designate
the year of payment), and ending with the 120th month thereafter) equal to
one-twelfth (1/12) of the Participant’s Vested percentage of the Participant’s
Accrued Benefit. A Disability Benefit shall be in lieu of a Retirement Benefit.

(k) Effective Date. The term “Effective Date” shall mean January 1, 2011.

(l) Eligible Employee. The term “Eligible Employee” shall mean an Employee who
is an officer of the Company at the level of Vice President or higher.

(m) Employee. The term “Employee” shall mean an individual carried on and paid
through the payroll of the Company as an employee.

(n) ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended from time to time.

 

- 2 -



--------------------------------------------------------------------------------

(o) Participant. The term “Participant” shall mean any Eligible Employee of the
Company, who participates in the Plan pursuant to Article II of the Plan.

(p) Plan. The term “Plan” shall mean the First Citizens Banc Corp. Supplemental
Nonqualified Executive Retirement Plan, as set forth herein with all amendments,
modifications, supplements, and appendices hereinafter made.

(q) Plan Year. The term “Plan Year” shall mean any January 1 – December 31
calendar year.

(r) Retirement. The term “Retirement” shall mean a Participant’s Separation from
Service with the Company for any reason, other than death or a Termination for
Cause.

(s) Retirement Benefit. The term “Retirement Benefit” of a Participant shall
mean, with respect to a Participant who has a Retirement and has not had a
Separation from Service due to Disability, a monthly amount (commencing, except
as otherwise provided in Section 3.1.2 hereof, with the first (1st) business day
of the second (2nd) month following the month in which the Participant’s
Retirement occurs (provided that if the period prior to the first (1st) day of
the second (2nd) month begins in one (1) calendar year and ends in another
calendar year, the Participant shall have no right to designate the year of
payment), and ending with the one hundred twentieth (120th) month thereafter)
equal to one-twelfth (1/12) of the Participant’s Vested percentage of the
Participant’s Accrued Benefit.

(t) Retirement Savings Plan. The term “Retirement Savings Plan” shall mean the
Savings and Retirement Plan for First Citizens Banc Corp. and Affiliates (Plan
No. 002).

(u) Section 409A. The term “Section 409A” shall mean Section 409A of the Code
and the final regulations and other guidance issued thereunder.

(v) Separation from Service. The term “Separation from Service” shall mean the
termination of employment of a Participant with the Company and its Affiliates,
which termination of employment constitutes a “separation from service” within
the meaning of Section 409A.

(w) Specified Employee. The term “Specified Employee” shall mean a “specified
employee” within the meaning of Section 409A and any “specified employee”
identification policy of First Citizens Banc Corp.

(x) Termination for Cause. The term “Termination for Cause” shall mean the
termination of a Participant’s employment with the Company, which termination
(i) prior to a Change of Control, the Board has determined, by resolution, is a
“for cause” termination, and (ii) on and after a Change of Control is a
termination by the Board for

 

- 3 -



--------------------------------------------------------------------------------

the Participant’s act of dishonesty, misappropriation, embezzlement, intentional
fraud against the Company or any Affiliate, or the Participant’s conviction or
the plea of nolo contendere in respect of a felony.

(y) Vested. The Term “Vested” shall mean the vested portion of a Participant’s
Disability Benefit and Retirement Benefit determined by the Committee pursuant
to Article IV of the Plan.

(z) Years of Service. The term “Years of Service” shall mean service credited to
a Participant under the provisions of Article IV.

1.2 Construction. Where necessary or appropriate to the meaning hereof, the
singular shall be deemed to include the plural, the plural to include the
singular, the masculine to include the feminine, and the feminine to include the
masculine.

ARTICLE II

ELIGIBILITY FOR PLAN PARTICIPATION

2.1 Selection. Participation in the Plan shall be limited to a select group of
executive management and highly compensated Eligible Employees, as determined
and selected by the Committee in its sole discretion and ratified by the Board.

2.2 Beginning of Participation. Eligible Employees selected in 2011 pursuant to
Section 2.1 to participate in the Plan shall become Participants as of the
Effective Date. All other Eligible Employees shall be eligible to participate in
the Plan as of the first January 1 following determination and selection by the
Committee and ratification by the Board pursuant to Section 2.1.

2.3 End of Participation. An Employee shall cease to be a Participant
immediately upon the first to occur of the following: (i) the Employee’s
Separation from Service; or (ii) the end of the Plan Year in which the
Committee, in its sole discretion, determines that the Employee is no longer an
Eligible Employee.

ARTICLE III

BENEFITS

3.1 Retirement Benefit; Disability Benefit.

3.1.1 In General. Upon the Retirement of a Vested Participant, such Participant
shall be entitled to a Retirement Benefit in lieu of all other Plan benefits.
Upon the Separation from Service of a Participant due to Disability, such
Participant shall be entitled to a Disability Benefit in lieu of all other Plan
benefits. Payment of such benefits shall be made in accordance with
Section 3.1.2 or the definition of the Retirement Benefit or Disability Benefit,
as the case may be, in Article I.

 

- 4 -



--------------------------------------------------------------------------------

3.1.2 Payment of Retirement Benefit to Specified Employees. Notwithstanding
anything to the contrary, a Retirement Benefit payable upon the Retirement of a
Vested Specified Employee, to the extent installments constitute nonqualified
deferred compensation under Section 409A (taking into account that each
installment is to be treated as a separate payment for purposes of
Section 409A), shall not start to be paid until the thirty- (30-) day period
commencing with the first day of the seventh (7th) month following the month of
the Vested Specified Employee’s Retirement; provided that if such thirty- (30-)
day period begins in one calendar year and ends in another calendar year, such
Specified Employee shall have no right to designate the calendar year of
payment.

3.1.3 No Acceleration. Except as permitted by Section 409A, no acceleration of
the time or form of payment of the Retirement Benefit or Disability Benefit
shall be permitted.

3.2 Reporting and Withholding. All accruals and payments under the Plan will be
subject to any reporting, disclosures, and/or withholding required, in the sole
judgment of the Company, to be made under applicable federal, state, local, or
other laws then in effect, in amounts and in a manner determined in the sole
discretion of the Company. If withholding of any taxes is required prior to
payment hereunder, such taxes shall be withheld from the other compensation of
the Participant, and the Participant through the Participant’s participation in
the Plan acknowledges and authorizes such withholding without further action of
the Company.

3.3 Tax Treatment. Notwithstanding any other provision of the Plan, although the
Board, the Company, and any designee of the Board or the Company shall use their
best efforts to avoid the imposition of taxation, penalties, and interest under
Section 409A, the tax treatment of Plan benefits under the Plan shall not be,
and is not, warranted or guaranteed. Neither the Company, the Board, nor any of
their designees shall be held liable for any taxes, penalties, or other monetary
amounts owed by a Participant or other person as a result of the Plan, any
deferral or payment under the Plan, or the administration of the Plan.

3.4 Acceleration and Delay; Change in Form of Payment. Except as provided or
permitted under Section 409A and/or Section 9.11 hereof, no acceleration or
delay of the time or change in the form of payment of any Plan benefit shall be
permitted.

ARTICLE IV

VESTING

4.1 In General. A Participant’s Retirement Benefit under the Plan shall become
nonforfeitable and 100% Vested upon the earlier of (i) the Participant’s
completion of ten (10) Years of Service, or (ii) the Participant’s Separation
from Service due to Disability. Prior to a Participant’s completion of ten
(10) Years of Service or Separation

 

- 5 -



--------------------------------------------------------------------------------

from Service due to Disability, the following vesting schedule shall apply, and
the vested percentage determined pursuant to such vesting schedule shall be
applied to the Participant’s Accrued Benefit:

 

Completed Years of Service

   Vested Percentage

Less than    1

   0%

1

   10%

2

   20%

3

   30%

4

   40%

5

   50%

6

   60%

7

   70%

8

   80%

9

   90%

10 or more

   100%

4.2 Exceptions. Notwithstanding any provision of the Plan to the contrary, if a
Participant terminates employment with the Company because of death or a
Termination for Cause, the Participant shall automatically forfeit all benefits,
and rights to benefits (whether or not Vested, including, without limitation,
the Participant’s Retirement Benefit and the Participant’s Disability Benefit)
under the Plan.

4.3 Years of Service. Each twelve (12) month period of continuous employment of
a Participant with the Company, commencing with the Participant’s date of hire
with the Company and any Affiliate, shall constitute a Year of Service.

ARTICLE V

OVERPAYMENTS AND REPAYMENTS

If and to the extent permitted by Section 409A, in the event that the Board
determines that the benefits actually paid under the Plan exceed the benefits
that were properly payable to a Participant or Beneficiary pursuant to the Plan,
the Company may, in addition to exercising any other legal remedies available,
reduce or suspend future benefit payments in any manner that the Board in its
sole discretion deems equitable and in accordance with Section 409A.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE VI

BENEFICIARIES

In the event a Participant dies after the commencement of payment of the
Participant’s Retirement Benefit, but before the amount of the Participant’s
Retirement Benefit under Section 3.1 of the Plan has been paid in full, any
remaining amounts shall be distributed in accordance with the same payment
schedule as was applicable to the deceased Participant, to his Beneficiary(ies),
who shall be the person(s) designated in writing (in the form and manner
specified by either the Company or the Committee) as his Beneficiary(ies) under
the Plan. In the event a Participant does not designate a Beneficiary or his
designated Beneficiary does not survive the Participant, his beneficiary under
the Retirement Savings Plan shall be his Beneficiary for Plan purposes. In the
event a Participant does not have a Beneficiary designated under the Plan or a
beneficiary designated under the Retirement Savings Plan, the deceased
Participant’s estate shall be his Beneficiary for Plan purposes.

ARTICLE VII

ADMINISTRATIVE PROVISIONS

7.1 Administration. The Plan shall be administered by First Citizens Banc Corp.
(and to the extent of the Committee’s powers and responsibilities, the
Committee) as an unfunded “top hat” plan.

7.2 Powers and Authorities of First Citizens Banc Corp. and Committee. Except as
otherwise specifically provided herein, First Citizens Banc Corp. (and to the
extent of the Committee’s powers and responsibilities, the Committee) shall have
full power and authority to interpret, construe, and administer the Plan, and
its interpretations and construction hereof, and actions hereunder, including
the timing, form, amount, or recipient of any payment to be made hereunder,
shall be binding and conclusive on all persons for all purposes. First Citizens
Banc Corp. may delegate any of its powers, authorities, or responsibilities for
the operation and administration of the Plan to the Committee and may employ
such attorneys, agents, and accountants as it may deem necessary or advisable to
assist it in carrying out its duties hereunder.

ARTICLE VIII

AMENDMENT AND TERMINATION

First Citizens Banc Corp. reserves the right to amend or terminate the Plan at
any time by action of the Board, in accordance with Section 409A, including
Treasury Regulation Section 1.409A-3(j)(4)(ix)(C). In the event First Citizens
Banc Corp. terminates the Plan (and all other “plans” required to be aggregated
with the Plan) at a time not proximate to a downturn in the financial health of
First Citizens Banc Corp., Plan termination distributions (calculated by the
Committee based upon the

 

- 7 -



--------------------------------------------------------------------------------

Participant’s Retirement Benefit as of the last day of the month preceding or
coinciding with the Plan’s termination date) to Participants shall be
automatically delayed for twelve (12) months following the date of Plan
termination and shall be paid in a cash lump sum to each Participant within
fifteen (15) days following the twelve- (12-) month anniversary of such Plan
termination date; provided, however, that if such fifteen- (15-) day period
begins in one calendar year and ends in another, the Participant shall have no
right to designate the calendar year of payment. Thereafter, no new plan of the
same type shall be adopted for three (3) years.

ARTICLE IX

MISCELLANEOUS

9.1 Non-Alienation of Benefits. No benefit under the Plan shall at any time be
subject in any manner to alienation or encumbrance. If any Participant or
Beneficiary shall attempt to, or shall, alienate or in any way encumber his
benefits under the Plan, or any part thereof, or if by reason of his bankruptcy
or other event happening at any time any such benefits would otherwise be
received by anyone else or would not be enjoyed by him, his interest in all such
benefits shall automatically terminate and the same shall be held or applied to
or for the benefit of such person, his spouse, children, or other dependents as
the Committee may select.

9.2 Payment of Benefits to Others. If any Participant or Beneficiary to whom a
benefit is payable is unable to care for his affairs because of illness or
accident, any payment due (unless prior claim therefor shall have been made by a
duly qualified guardian or other legal representative) may be paid to any
individual deemed by the Committee to be maintaining or responsible for the
maintenance of such person. Any payment made in accordance with the provisions
of this Section 9.2 shall be a complete discharge of any liability of the Plan
with respect to the benefit so paid.

9.3 Plan Noncontractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by the Company to
continue his employment with the Company, and nothing herein contained shall be
construed as a commitment on the part of the Company to continue the employment
or the annual rate of compensation of any such person for any period, and all
Participants shall remain subject to discharge to the same extent as if the Plan
had never been established.

9.4 Funding. The obligation of the Company under the Plan to provide a
Participant or a Beneficiary with a benefit constitutes the unfunded, unsecured
promise of the Company to make payments as provided herein, and no person shall
have any interest in, or a lien or prior claim upon, any property of the
Company.

9.5 Claims and Review Procedures. Generally benefits will be paid under the Plan
without the necessity of filing a claim. Any Participant or Beneficiary (such

 

- 8 -



--------------------------------------------------------------------------------

Participant or Beneficiary being referred to below as a “claimant”) may deliver
to the Committee a written claim for a determination with respect to the amounts
distributable to such claimant from the Plan. The claim must state with
particularity the determination desired by the claimant.

The Committee shall, within ninety (90) days after the receipt of a written
claim, send written notification to the claimant as to its disposition, unless
special circumstances require an extension of time for processing the claim. If
such an extension is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial period. In no
event shall such extension exceed a period of ninety (90) days from the end of
such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the final decision.

In the event the claim is wholly or partially denied, the written notification
shall state the specific reason or reasons for the denial, include specific
references to pertinent Plan provisions on which the denial is based, provide an
explanation of any additional material or information necessary for the claimant
to perfect the claim and a statement of why such material or information is
necessary, and set forth the procedure by which the claimant may appeal the
denial of the claim, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review. If the claim has not been granted and notice is not
furnished within the time period specified in the preceding paragraph, the claim
shall be deemed denied for the purpose of proceeding to appeal in accordance
with the following paragraph below.

In the event a claimant wishes to appeal the denial of his claim, the claimant
may request a review of such denial by making written application to First
Citizens Banc Corp. within sixty (60) days after receipt of the written notice
of denial (or the date on which such claim is deemed denied if written notice is
not received within the applicable time period specified in the paragraph
above). Such claimant (or his duly authorized representative) may, upon written
request to First Citizens Banc Corp., review documents which are pertinent to
such claim, obtain copies of such documents free of charge, submit in writing
issues and comments in support of his position, and may request a hearing, which
First Citizens Banc Corp., in its sole discretion, may grant. Within sixty
(60) days after receipt of the written appeal (unless an extension of time is
necessary due to special circumstances or is agreed to by the parties), First
Citizens Banc Corp. shall notify the claimant of its final decision. Such final
decision shall be in writing and shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based. If an extension of time for review is required because of special
circumstances, written notice of the extension shall be furnished to be claimant
prior to the commencement of the extension. Any extension of time will not
exceed sixty (60) days.

 

- 9 -



--------------------------------------------------------------------------------

Any decision on review shall take into consideration all comments, documents,
records, and other information submitted by the claimant (or the claimant’s duly
authorized representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
Such decision must be written in a manner calculated to be understood by the
claimant, and it must contain specific reasons for the decision, specific
reference(s) to the pertinent Plan provisions upon which the decision was based,
and such other matters as First Citizens Banc Corp. deems relevant. If the claim
has not been granted and written notice is not provided within the time period
specified above, the appeal shall be deemed denied.

If the claimant does not follow the procedures set forth above, the claimant
shall be deemed to have waived his right to appeal benefit determinations under
the Plan. In addition, the decisions, actions, and records of First Citizens
Banc Corp. shall be conclusive and binding upon all persons having or claiming
to have any right or interests in or under the Plan.

9.6 Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm, or corporation any legal or equitable
right as against the Company, its officers, employees, or directors, except any
such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.

9.7 Severability. The invalidity or unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.

9.8 No Suspension of Payments. Monthly benefits of a Participant shall continue
to be paid, notwithstanding the fact that the Participant returns to work for
the Company.

9.9 Governing Law. To the extent not preempted by federal law, the provisions of
the Plan shall be governed and construed in accordance with the laws of the
State of Ohio, without giving effect to its conflict of laws provisions. To the
extent that Section 409A is applicable, the Plan is intended to comply with
Section 409A, and the Board and/or the Committee shall interpret and administer
the Plan in accordance with Section 409A (including, without limitation, the
payment provisions of the Plan).

9.10 Headings. The headings of the Plan have been inserted for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.

9.11 TARP. Notwithstanding any provision of this Plan to the contrary, for so
long as First Citizens Banc Corp. is a participant in or otherwise subject to
the United States Department of the Treasury’s (“Treasury”) Capital Purchase
Program under the Troubled Assets Relief Program established pursuant to the
Emergency Economic

 

- 10 -



--------------------------------------------------------------------------------

Stabilization Act of 2008 (“EESA”), then to the extent any benefit under this
Plan is subject to any change in the time and form of payment by EESA, such
change in the time and form of payment of such benefit may only occur if the
requirements of Internal Revenue Service Notice 2009-92, Section III.A. (or any
guidance of the Treasury or the Internal Revenue Service subsequent thereto) are
satisfied to prevent a violation of Section 409A.

EXECUTED at Sandusky, Ohio, this              day of
                            , 2011, effective as of the Effective Date.

 

FIRST CITIZENS BANC CORP. By:     Title:    

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A

TO

FIRST CITIZENS BANC CORP.

SUPPLEMENTAL NONQUALIFIED EXECUTIVE RETIREMENT PLAN

Accrued Benefit

 

PARTICIPANT NAME

  

AGE AT 1/1/11

  

ACCRUED BENEFIT AT AGE

RICHARD J. DUTTON

   47   

Age 75 and beyond: $169,116.73 per year for 10 years

Age 74: $161,063.55 per year for 10 years

Age 73: $153,393.86 per year for 10 years

Age 72: $146,089.39 per year for 10 years

Age 71: $139,132.75 per year for 10 years

Age 70: $132,507.38 per year for 10 years

Age 69: $126,197.51 per year for 10 years

Age 68: $120,188.10 per year for 10 years

Age 67: $114,464.86 per year for 10 years

Age 66: $109,014.15 per year for 10 years

Age 65: $103,823 per year for 10 years

Age 64: $92,135.48 per year for 10 years

Age 63: $81,562.97 per year for 10 years

Age 62: $71,892.12 per year for 10 years

Age 61: $63,054.74 per year for 10 years

Age 60: $54,987.52 per year for 10 years

Age 59: $47,631.61 per year for 10 years

Age 58: $40,932.13 per year for 10 years

Age 57: $34,838.54 per year for 10 years

Age 56: $29,303.71 per year for 10 years

Age 55: $24,283.68 per year for 10 years

Age 54: $19,738.16 per year for 10 years

Age 53: $15,629.52 per year for 10 years

Age 52: $11,922.61 per year for 10 years

Age 51: $8,585.31 per year for 10 years

Age 50: $5,587.75 per year for 10 years

Age 49: $2,901.87 per year for 10 years

Age 48: $502.16 per year for 10 years



--------------------------------------------------------------------------------

 

PARTICIPANT NAME

  

AGE AT 1/1/11

  

ACCRUED BENEFIT AT AGE

JAMES J. KRANCEVIC

   56   

Age 75 and beyond: $122,558.03 per year for 10 years

Age 74: $116,721.93 per year for 10 years

Age 73: $111,163.75 per year for 10 years

Age 72: $105,870.24 per year for 10 years

Age 71: $100,828.80 per year for 10 years

Age 70: $96,027.42 per year for 10 years

Age 69: $91,454.69 per year for 10 years

Age 68: $87,099.71 per year for 10 years

Age 67: $82,952.10 per year for 10 years

Age 66: $79,002.00 per year for 10 years

Age 65: $75,240.00 per year for 10 years

Age 64: $62,706.45 per year for 10 years

Age 63: $51,420.53 per year for 10 years

Age 62: $41,211.45 per year for 10 years

Age 61: $31,993.40 per year for 10 years

Age 60: $23,686.74 per year for 10 years

Age 59: $16,218.03 per year for 10 years

Age 58: $9,518.95 per year for 10 years

Age 57: $3,526.32 per year for 10 years

LEROY C. LINK

   61   

Age 75 and beyond: $27,008.70 per year for 10 years

Age 74: $25,722.57 per year for 10 years

Age 73: $24,497.69 per year for 10 years

Age 72: $23,331.13 per year for 10 years

Age 71: $22,220.13 per year for 10 years

Age 70: $21,162.02 per year for 10 years

Age 69: $20,154.31 per year for 10 years

Age 68: $19,194.58 per year for 10 years

Age 67: $18,280.55 per year for 10 years

Age 66: $17,410.05 per year for 10 years

Age 65: $16,581.00 per year for 10 years

Age 64: $11,134.82 per year for 10 years

Age 63: $6,267.87 per year for 10 years

Age 62: $1,916.24 per year for 10 years



--------------------------------------------------------------------------------

 

PARTICIPANT NAME

  

AGE AT 1/1/11

  

ACCRUED BENEFIT AT AGE

JAMES E. MCGOOKEY

   60   

Age 75 and beyond: $111,362.64 per year for 10 years

Age 74: $106,059.66 per year for 10 years

Age 73: $101,009.20 per year for 10 years

Age 72: $96,199.23 per year for 10 years

Age 71: $91,618.32 per year for 10 years

Age 70: $87,255.54 per year for 10 years

Age 69: $83,100.52 per year for 10 years

Age 68: $79,143.35 per year for 10 years

Age 67: $75,374.62 per year for 10 years

Age 66: $71,785.35 per year for 10 years

Age 65: $68,367.00 per year for 10 years

Age 64: $49,864.81 per year for 10 years

Age 63: $33,250.84 per year for 10 years

Age 62: $18,357.78 per year for 10 years

Age 61: $5,044.25 per year for 10 years

DENNIS SHAFFER

   48   

Age 75 and beyond: $159,574.66 per year for 10 years

Age 74: $151,975.87 per year for 10 years

Age 73: $144,738.92 per year for 10 years

Age 72: $137,846.59 per year for 10 years

Age 71: $131,282.47 per year for 10 years

Age 70: $125,030.92 per year for 10 years

Age 69: $119,077.07 per year for 10 years

Age 68: $113,406.73 per year for 10 years

Age 67: $108,006.41 per year for 10 years

Age 66: $102,863.25 per year for 10 years

Age 65: $97,965.00 per year for 10 years

Age 64: $86,688.57 per year for 10 years

Age 63: $76,549.39 per year for 10 years

Age 62: $67,280.27 per year for 10 years

Age 61: $58,815.26 per year for 10 years

Age 60: $51,092.90 per year for 10 years

Age 59: $44,056.33 per year for 10 years

Age 58: $37,652.75 per year for 10 years

Age 57: $31,832.81 per year for 10 years

Age 56: $26,551.24 per year for 10 years

Age 55: $21,765.50 per year for 10 years

Age 54: $17,436.51 per year for 10 years

Age 53: $13,527.82 per year for 10 years



--------------------------------------------------------------------------------

 

PARTICIPANT NAME

  

AGE AT 1/1/11

  

ACCRUED BENEFIT AT AGE

     

Age 52: $10,005.84 per year for 10 years

Age 51: $6,839.13 per year for 10 years

Age 50: $3,998.86 per year for 10 years

Age 49: $1,458.31 per year for 10 years

PAUL J. STARK

   52   

Age 75 and beyond: $172,374.52 per year for 10 years

Age 74: $164,166.21 per year for 10 years

Age 73: $156,348.77 per year for 10 years

Age 72: $148,903.59 per year for 10 years

Age 71: $141,812.94 per year for 10 years

Age 70: $135,059.94 per year for 10 years

Age 69: $128,628.52 per year for 10 years

Age 68: $122,503.35 per year for 10 years

Age 67: $116,669.86 per year for 10 years

Age 66: $111,114.15 per year for 10 years

Age 65: $105,823.00 per year for 10 years

Age 64: $91,411.39 per year for 10 years

Age 63: $78,539.34 per year for 10 years

Age 62: $66,831.55 per year for 10 years

Age 61: $56,197.57 per year for 10 years

Age 60: $46,553.31 per year for 10 years

Age 59: $37,820.71 per year for 10 years

Age 58: $29,927.63 per year for 10 years

Age 57: $22,806.94 per year for 10 years

Age 56: $16,396.52 per year for 10 years

Age 55: $10,638.71 per year for 10 years

Age 54: $5,480.07 per year for 10 years

Age 53: $871.51 per year for 10 years

KEVIN J. JONES

   54   

Age 75: $73,179.72 per year for 10 years

Age 74: $69,694.97 per year for 10 years

Age 73: $66,376.16 per year for 10 years

Age 72: $63,215.39 per year for 10 years

Age 71: $60,205.14 per year for 10 years

Age 70: $57,338.23 per year for 10 years

Age 69: $54,607.83 per year for 10 years

Age 68: $52,007.46 per year for 10 years

Age 67: $49,530.92 per year for 10 years

Age 66: $47,172.30 per year for 10 years

Age 65: $44,926.00 per year for 10 years



--------------------------------------------------------------------------------

 

PARTICIPANT NAME

  

AGE AT 1/1/11

  

ACCRUED BENEFIT AT AGE

     

Age 64: $38,489.91 per year for 10 years

Age 63: $32,699.98 per year for 10 years

Age 62: $27,442.09 per year for 10 years

Age 61: $22,674.66 per year for 10 years

Age 60: $18,359.10 per year for 10 years

Age 59: $14,459.35 per year for 10 years

Age 58: $10,942.25 per year for 10 years

Age 57: $7,777.12 per year for 10 years

Age 56: $4,935.13 per year for 10 years

Age 55: $2,389.97 per year for 10 years

Age 54: $117.15 per year for 10 years

MICHAEL MILCHEN

   54   

Age 75: $87,948.91 per year for 10 years

Age 74: $83,760.86 per year for 10 years

Age 73: $79,772.25 per year for 10 years

Age 72: $75,973.57 per year for 10 years

Age 71: $72,355.78 per year for 10 years

Age 70: $68,910.27 per year for 10 years

Age 69: $65,628.83 per year for 10 years

Age 68: $62,503.65 per year for 10 years

Age 67: $59,527.28 per year for 10 years

Age 66: $56,692.65 per year for 10 years

Age 65: $53,993.00 per year for 10 years

Age 64: $46,336.26 per year for 10 years

Age 63: $39,438.16 per year for 10 years

Age 62: $33,172.53 per year for 10 years

Age 61: $27,489.88 per year for 10 years

Age 60: $22,344.14 per year for 10 years

Age 59: $17,692.93 per year for 10 years

Age 58: $13,496.75 per year for 10 years

Age 57: $9,718.89 per year for 10 years

Age 56: $6,325.39 per year for 10 years

Age 55: $3,285.04 per year for 10 years

Age 54: $568.50 per year for 10 years

JAMES SACCARDI

   61   

Age 75: $70,788.50 per year for 10 years

Age 74: $67,417.62 per year for 10 years

Age 73: $64,207.26 per year for 10 years

Age 72: $61,149.77 per year for 10 years

Age 71: $58,237.88 per year for 10 years

Age 70: $55,464.64 per year for 10 years



--------------------------------------------------------------------------------

 

PARTICIPANT NAME

  

AGE AT 1/1/11

  

ACCRUED BENEFIT AT AGE

     

Age 69: $52,823.47 per year for 10 years

Age 68: $50,308.07 per year for 10 years

Age 67: $47,912.45 per year for 10 years

Age 66: $45,630.90 per year for 10 years

Age 65: $43,458.00 per year for 10 years

Age 64: $32,509.65 per year for 10 years

Age 63: $22,752.71 per year for 10 years

Age 62: $13,996.15 per year for 10 years

Age 61: $6,157.96 per year for 10 years